ITEMID: 001-78807
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MOVSESYAN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (exhaustion);Violation of Art 6-1;Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses award - convention proceedings;Costs and expenses award - domestic proceedings
JUDGES: Peer Lorenzen
TEXT: 5. The applicant was born in 1936 and lived in Ryazan, the Russian Federation. He died on 1 August 2005. By letter of 14 January 2006, Mrs Movsesyan, the applicant's widow, informed the Court that she wished to pursue the application.
6. On 26 November 2001 the Pavlograd Court (Павлоградський районний суд Дніпропетровської області) awarded the applicant a lump sum of UAH 9,114.31 in various payments and UAH 416.61 in monthly disability allowances against his former employers, the State-owned companies “Dniproshakhtobud” (ДВАТ “Дніпрошахтобуд”), “Kryvbasshakhtoprokhodka” (трест “Кривбасшахтопроходка”) and “Rudoupravlinnya Kirova” (ДП “Рудоуправління ім. Кірова”). The judgment came into force and the enforcement writs were transferred to the Bailiffs' Service for enforcement.
7. On 12 and 23 April 2002 the Bailiffs' Service informed the applicant that the judgment could not be enforced due to the considerable number of enforcement proceedings taken against the debtors and that the sale of the debtors' assets was blocked by the Law of 2001 “on the Introduction of a Moratorium on the Forced Sale of Property.” Later, liquidation procedure was initiated in respect of two of the three debtor-companies.
8. In May 2004 – April 2005 the applicant received, in instalments, the total of UAH 5,275.02 of the lump sum award due to him. In September 2005 the remaining part of the award was transferred to the applicant. However, it was returned as unclaimed.
9. In November 2002 the applicant received the monthly allowances in arrears due to him by the judgment of 26 November 2001 and since then was receiving them regularly. The June and July 2005 allowances were returned as unclaimed.
10. The relevant domestic law is briefly summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-19, 27 July 2004).
